DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of 
“(a) measuring compressor cycling over time by measuring and analysing at least a portion of the interior temperature of the freezer over time; (b) determining from the compressor cycling measured in step (a) a rate of change in compressor cycling over time; and (c) determining from the rate of change in compressor cycling over time determined in step (b) a time frame for when the freezer should be defrosted” as per claim 1
“sending an alert regarding a value representative of the (c) determined time frame for when the freezer should be defrosted” as per claim 3
“comparing the (b) determined rate of change in compressor cycling over time to a reference value” as per claim 6
“measuring ambient temperature and/or humidity surrounding the freezer; and using the measured ambient temperature and/or humidity either in step (c) to determine a time frame for a freezer defrost OR as a correction factor to adjust the defrost time frame determined in step (c)” as per claim 11
“measuring frequency and/or number of freezer door openings and/or duration of freezer door openings; and using the observed door opening information either in step (c) to determine a time frame for a freezer defrost OR as a correction factor to adjust the defrost time frame determined in step (c)” as per claim 12
“A computer comprising programmed circuitry comprising instructions for performing the method of claim 1” as per claim 14
“A printed set of instructions comprising printed instructions for performing the method of claim 1” as per claim 15
“A system comprising: (a) a freezer having compressor; (b) sensor means for observing compressor cycling: (c) programmed circuitry for receiving signals from the (b) sensor means, wherein the circuitry comprises instructions for performing the method steps as described in claim 1” as per claim 13
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-8, 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim limitation of "determining from the rate of change in compressor cycling over time … a time frame for when the freezer should be defrosted" apparently only described in ¶ 38 of applicants publish application (US 20200141625), is not sufficiently described in the application so as to reasonably convey a person of ordinary skill in the art that the applicant poses the determining/calculating process (algorithm) to “determining from the rate the issue of a lack of adequate written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention”. MPEP 2163 I A.
Re claim 4, the limitation of “measuring compressor cycling over time” based on “measuring and analyzing at least a portion of the interior temperature of the freezer over time” (as per claim 1) AND “measuring and analyzing electrical input to the compressor over time; measuring and analyzing the ambient temperature of the room surrounding the compressor over time; measuring and analyzing at least a portion of the temperature of the compressor over time; measuring and analyzing sound indicative of compressor cycles over time; and/or measuring and analyzing vibration indicative of compressor cycles over time” (as per claim 4) is not sufficiently described in the application so as to reasonably convey a person of ordinary skill in the art that the applicant poses the determining/calculating process (algorithm) to compressor cycling over time by “measuring and analysing at least a portion of the interior temperature of the freezer over time” (as per claim 1) AND “measuring and analyzing electrical input to the compressor over time; measuring and analyzing the ambient temperature of the room surrounding the compressor over time; measuring and analyzing at least a portion of the temperature of the compressor over time; measuring and analyzing sound indicative of compressor cycles over time; and/or measuring and analyzing vibration indicative of compressor cycles over time” (as per claim 4). MPEP 2161.01 I. The fact that the limitation was presented in both the original specification and the original claim does not mean that the issue of a lack of adequate written description may arise, “the issue of a lack of adequate written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention”. MPEP 2163 I A.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the rate of change in compressor cycling determined in step (b) is: an increase in the period of compressor cycles over time; a decrease compressor cycle frequency over time; and/or an increase in the duration in which the compressor is “on” during cycles over time". Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “rate of change” in claim 2 is used by the claim to mean “an increase in the period of compressor cycles over time; a decrease compressor cycle frequency over time; and/or an increase in the duration in which the compressor is “on” during cycles over time,” while the accepted meaning is “the speed at which a variable changes over a specific period of time”. The term is indefinite because the specification does not clearly redefine the term. For example as claim a decrease compressor cycle frequency over time is basically comparing a quantity of frequency being smaller than a previous quantity of frequency, this is not the rate of change, the rate of change is the measure of the rate at which is decreasing (i.e. the speed of decrease). 
Claim 5 recites the limitation "a point in time in the future". This limitation is unclear and confusing because is unclear what are the meets and bounds of a point in the future, since time is never ending. 
Claim 11 recites the limitation "a time frame". This limitation is unclear and confusing because is unclear if this is referring to a different time frame as previously claimed in claim 1. 
Claim 12 recites the limitation "a time frame". This limitation is unclear and confusing because is unclear if this is referring to a different time frame as previously claimed in claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        3/26/2022